The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the response received August 19, 2022.  Claims 16 and 20 were amended.  Claims 17-20 and 21-35 were cancelled.  New Claims 36-53 were added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “autonomous surface cleaning device” in Claims 16, 20, and 36-53, “drive system” in Claims 16, 36, 40, 48-50 and 52, “vacuum collection system” in Claim 16, “compliance control module” in Claims 16, 37, 38, 45-49, and 52, “components” in Claims 16, 46, 48, and 52, “first microcontroller unit” in Claim 16, and “central processing unit” in Claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claim limitation “the cleaner indirectly reports the compliance interrupt”.  Antecedent basis identifies the claimed cleaner as a cleaning element which correlates to the Applicant’s agitator 52.  The Applicant does not disclose that the agitator indirectly reports the compliance interrupt as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is simultaneously amended and cancelled.  Therefore, it is unclear what the scope of the claim is.

Claims 40, 41, 44, 50, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Applicant uses the terms “authority” or “authorities” which are not defined in the specification.  Paragraph [0050] appears to identify the authority as a “process type” of the general software architecture 130 for the compliance control processor 131.  Therefore, as best understood form Paragraph [0050], the authority is merely software responsible for “drive” 133 or “exposure” 134.  Paragraph [0054] states that there are multiple drive authorities provided, implying there is a structural element of the “authority” allowing it to be counted.  Unfortunately, specification does not provide clarity as what the “authority” or “authorities” actually are.   Therefore, the scope of the claim is unclear since it is unclear what the claim limitation “authority” or “authorities” actually requires.  For the purpose of Examination, the drive authority is identified as drive wheel modules 902 and 904 that are assemblies that control through the obvious inclusion of at least a wheel, motor, and motor controller to provide bidirectional movement moving the wheels forward or reverse or stoppage of movement in response to inputs from the master controller 300 and sensor module 340.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is simultaneously amended and cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 48 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. US 2008/0155768 (hereafter Ziegler et al.).

Regarding New Claim 48, Ziegler et al. anticipates:
48. (New) An autonomous surface cleaning device (robot 100) comprising: 
a base (chassis 200) adapted for movement over a surface to be cleaned; 
a drive system (motive transport drive subsystem 900) configured to move the base over the surface (Paragraph [0138]); 
a cleaner (air moving system, Paragraph [0146]) for cleaning the surface (configured to deposit the loose particulates into a waste material container carried by the robot 100, Paragraph [0146]); 
a plurality of sensors (individual sensors, listed in Paragraph [0139]) configured to generate outputs related to components and subsystems of the autonomous surface cleaning device (Paragraph [0139]); 
a main controller (master control module 300) configured to issue maneuvering instructions for autonomously controlling the drive system to move the base over the surface (controlled by the master controller 300, Paragraph [0237]); 
a compliance control module (sensor module 340) configured to monitor the outputs from the plurality of sensors (detecting walls and other obstacles, detecting drop offs in the cleaning surface, called cliffs, detecting dirt on the floor, detecting low battery power, detecting an empty cleaning fluid container, detecting a full waste container, measuring or detecting drive wheel velocity distance traveled or slippage, detecting nose wheel rotation or cliff drop off, detecting cleaning system problems such rotating brush stalls or vacuum system clogs, detecting inefficient cleaning, cleaning surface type, system status, temperature, and many other conditions, Paragraph [0139]) and, in response at least one of the outputs satisfying a predetermined threshold, to generate a compliance interrupt (detection of cliff by sensor module 340) to control the drive system to cease operating according to the maneuvering instructions (Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]).  

Regarding New Claim 52, Ziegler et al. anticipates:
52. (New) An autonomous surface cleaning device comprising: 
a base (chassis 200) adapted for movement over a surface to be cleaned; 
a drive system (motive transport drive subsystem 900) configured to move the base over the surface (Paragraph [0138]); 
a cleaner (air moving system, Paragraph [0146]) for cleaning the surface (configured to deposit the loose particulates into a waste material container carried by the robot 100, Paragraph [0146]); 
a plurality of sensors (detecting walls and other obstacles, detecting drop offs in the cleaning surface, called cliffs, detecting dirt on the floor, detecting low battery power, detecting an empty cleaning fluid container, detecting a full waste container, measuring or detecting drive wheel velocity distance traveled or slippage, detecting nose wheel rotation or cliff drop off, detecting cleaning system problems such rotating brush stalls or vacuum system clogs, detecting inefficient cleaning, cleaning surface type, system status, temperature, and many other conditions, Paragraph [0139]) configured to generate outputs related to components and subsystems of the autonomous surface cleaning device; 
a main controller (master control module 300) configured to issue cleaning instructions for autonomously controlling the cleaner to clean the surface (controlled by the master controller 300, Paragraph [0237]); 
a compliance control module (sensor module 340) configured to monitor the outputs from the plurality of sensors and, in response at least one of the outputs satisfying a predetermined threshold, to transmit a compliance interrupt (detection of cliff by sensor module 340) directly to the cleaner indirectly of the main controller (Paragraph [0237] - A wheel sensor associated with each drive wheel senses when a wheel pivots down and sends a signal to the master controller 300), the compliance interrupt controlling the cleaner to cease operating according to the cleaning instructions (Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 16, 20, and 36-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. US 2008/0155768 (hereafter Ziegler et al.) in view of Wallach et al.

Regarding Amended Claim 16, Ziegler et al. teaches:
16. (Currently Amended) An autonomous surface cleaning device (robot 100) comprising: 
a base (chassis 200) adapted for movement over a surface to be cleaned; 
a drive system (motive transport drive subsystem 900) associated with the base and configured to move the base over the surface to be cleaned (Paragraph [0138]); 
a vacuum collection system (air moving system, Paragraph [0146]) for removing at least debris from the surface to be cleaned (configured to deposit the loose particulates into a waste material container carried by the robot 100, Paragraph [0146]); 
a main controller (master control module 300) operably coupled with at least one of the drive system or the vacuum collection system, the main controller being a first microcontroller unit having at least one central processing unit (Paragraph [0132] - The master control module 300 at least includes a programmable or preprogrammed digital data processor, e.g. a microprocessor); 
a compliance control module (sensor module 340) operably coupled with at least one of the drive system or the vacuum collection system (through master control module 300), the compliance control module being a second microcontroller unit having at least one central processing unit, the second microcontroller being separate from and independent of the first microcontroller (see discussion below); and 
a plurality of sensors (individual sensors, listed in Paragraph [0139]) operably coupled with at least the compliance control module and configured to provide outputs related to components and subsystems of the autonomous surface cleaning device, respectively, to the compliance control module (may generate electrical signals and communicate the electrical signals to the control module 300, Paragraph [0139]); 
wherein the compliance control module is configured to monitor the outputs from the plurality of sensors (detecting walls and other obstacles, detecting drop offs in the cleaning surface, called cliffs, detecting dirt on the floor, detecting low battery power, detecting an empty cleaning fluid container, detecting a full waste container, measuring or detecting drive wheel velocity distance traveled or slippage, detecting nose wheel rotation or cliff drop off, detecting cleaning system problems such rotating brush stalls or vacuum system clogs, detecting inefficient cleaning, cleaning surface type, system status, temperature, and many other conditions, Paragraph [0139]) and generate a compliance interrupt (detection of cliff by sensor module 340) configured to modify operation of the autonomous surface cleaning device or cease operation of the autonomous surface cleaning device when at least one output satisfies a predetermined threshold (Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]).  

Ziegler does not specifically disclose that the sensor module 340 includes a microcontroller.  Instead, Ziegler discloses in Paragraph [0139] “individual sensors may perform such functions as detecting walls and other obstacles, detecting drop offs in the cleaning surface, called cliffs, detecting dirt on the floor, detecting low battery power, detecting an empty cleaning fluid container, detecting a full waste container, measuring or detecting drive wheel velocity distance traveled or slippage, detecting nose wheel rotation or cliff drop off, detecting cleaning system problems such rotating brush stalls or vacuum system clogs, detecting inefficient cleaning, cleaning surface type, system status, temperature, and many other conditions.”  Ziegler discloses in Paragraph [0143] “many sensor elements have a local small circuit board, sometimes with a local microprocessor and/or A/D converter and the like, and these components are often sensitive to fluids and corrosion” and “the invention also contemplates that multiple circuit boards, including at least the main circuit board and one remote circuit board several inches from the main board.”  Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that, based on the disclosure of at least the cited paragraphs, to modify at least one of the many individual sensor elements of the sensor module 340 of the Ziegler device, if necessary, to be a remote circuit board, separate from and independent of the first microcontroller on the main circuit board, that is a local small circuit board with a local microprocessor.  This modification would have been motivated by the desire to make the sensors more intelligent with the ability to process more intense data separately from the main controller reducing the burden on a single microprocessor.  Sensors identified by Ziegler that would be obvious targets for a separate microprocessor would be the sensors used for “detecting walls and other obstacles”, “detecting dirt on the floor”, “detecting inefficient cleaning”, “detecting cleaning surface type”, “detecting system status” since these disclosed sensors would benefit from image processing, complex data manipulation, concurrently monitoring multiple sensors, or intelligently communicating with the main microprocessor.  
The reference Wallach et al. discloses in Paragraph [0033] the use of multiple microprocessors, in one case a microcontroller on a separate circuit board from the main board, that provide low-level control to all motors and process sensor and encoder information.  Paragraphs [0056] and [0058] specifically describes the benefits of using microcontrollers remote from the main board.  In Paragraph [0056], he discloses the benefit of at least a reduction of wire conductors.  In Paragraph [0058], he discloses a microcontroller in the canister controller 110 that sends basic commands to the cleaning head’s microcontroller, which the microcontroller interprets and then controls all onboard motors and sensors – including encoders and touch sensor that detects and obstacle.  In an example describe in Paragraph [0058], the cleaning head’s microcontroller monitors the touch sensor which detects an obstacle resulting in the cleaning head’s microcontroller stopping the cleaning head and transmitting the presence of the obstacle to the controller 110.
Therefore, it would have been further obvious to modify the Zeigler device to employ at least one microcontroller in the sensor module 340 separately located and independent of the microcontroller of the master control module 300 to monitor the long list of sensors disclosed in Zeigler Paragraph [0139] as taught by the use of microcontrollers to monitor similar sensors in the Wallach et al. device with the motivation to separate the processing of sensor data to the specific sensor device in a location remote from the master control module. 

Regarding Amended Claim 20, Ziegler et al. teaches:
20. (Currently Amended) The autonomous surface cleaning device of claim 18 wherein the main controller (master control module 300) is further configured to generate a main interrupt (through signal from user control module 330, Paragraph [0144]) configured to modify operation of the autonomous surface cleaning device (robot 100)(Paragraph [0144] - a user may input user commands to initiate actions such as power on/off, start, stop or to change a cleaning mode, set a cleaning duration, program cleaning parameters such as start time and duration, and or many other user initiated commands) or cease operation of the autonomous surface cleaning device based on the at least one status message, wherein the compliance controller (sensor module 340) does not receive the main interrupt (note that as disclosed in at least Paragraph [0144] the sensor module is not involved in communication between master control module 300 and user control module 330).  

Regarding New Claim 36, Ziegler et al. teaches:
36. (New) The autonomous surface cleaning device according to claim 16 wherein the drive system (motive transport drive subsystem 900) includes a plurality of drive wheels (wheels of drive wheel modules 902 and 904), each drive wheel being individually coupled with a motor driver (independently driven (obviously by a motor), Paragraph [0237]) and capable of being driven in a forward direction and a reverse direction (advance the robot in any desired direction, Paragraph [0237]) according to maneuvering instructions received from the main controller (controlled by the master controller 300, Paragraph [0237]).  

Regarding New Claim 37, Ziegler et al. teaches:
37. (New) The autonomous surface cleaning device according to claim 36 wherein the compliance control module (sensor module 340) is incapable of issuing the maneuvering instructions (The drive wheel modules 902 and 904 are independently driven (obviously by a motor) and controlled by the master controller 300 to advance the robot in any desired direction, Paragraph [0237]).  

Regarding New Claim 38, Ziegler et al. teaches:
38. (New) The autonomous surface cleaning device according to claim 36 wherein the compliance control module (sensor module 340) is incapable of commanding the drive wheels to move in either of the forward and reverse directions (The drive wheel modules 902 and 904 are independently driven (obviously by a motor) and controlled by the master controller 300 to advance the robot in any desired direction, Paragraph [0237].  The sensor module 340 is configured to interrupt drive wheel operation in response to a sensor trigger, however, it does not specifically perform drive movement commands).  

Regarding New Claim 39, Ziegler et al. teaches:
39. (New) The autonomous surface cleaning device according to claim 36 wherein the compliance interrupt (detection of cliff by sensor module 340) is configured to stop one or more of the drive wheels from operating according to the maneuvering instructions (Paragraph [0139] sensor module 340 is configured to detect drop offs in the cleaning surface, called cliffs.  Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]).  

Regarding New Claim 40, Ziegler et al. teaches:
40. (New) The autonomous surface cleaning device according to claim 36 wherein the drive system (motive transport drive subsystem 900) includes a plurality of drive authorities (drive wheel modules 902 and 904), with two of the plurality of drive authorities are dedicated to each of the drive wheels such that one of the authorities is for the forward direction and the other is for the reverse direction (Paragraph [0237], drive wheel modules 902 and 904 are driven in any desired direction which includes either a forward direction or a reverse direction). 

The Applicant’s term “authority” is not defined in the specification.  Paragraph [0050] appears to identify the authority as a “process type” of the general software architecture 130 for the compliance control processor 131.  Therefore, as best understood form Paragraph [0050], the authority is merely software responsible for “drive” 133 or “exposure” 134.  Paragraph [0054] states that there are multiple drive authorities provided, implying there is a structural element of the “authority”.
Unfortunately, specification does not provide clarity as what the “authority” actually is.   Therefore, the scope of the claim is unclear since it is unclear what the claim limitation “authority” actually requires.  For the purpose of Examination, the drive authority is identified as drive wheel modules 902 and 904 that are assemblies that control through the obvious inclusion of at least a wheel, motor, and motor controller to provide bidirectional movement or stoppage of movement in response to inputs from the master controller 300 and sensor module 340.

Regarding New Claim 41, Ziegler et al. teaches:
41. (New) The autonomous surface cleaning device according to claim 40 wherein the compliance interrupt (detection of a cliff by sensor module 340) is configured to control at least one of the drive authorities (drive wheel modules 902 and 904) to stop driving at least one of the drive wheels in at least one of the forward and reverse directions (Paragraph [0237] - A wheel sensor associated with each drive wheel senses when a wheel pivots down and sends a signal to the master controller 300 and Paragraph [0139] sensor module 340 is configured to detect drop offs in the cleaning surface, called cliffs.  Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341])).  

Regarding New Claim 42, Ziegler et al. teaches:
42. (New) The autonomous surface cleaning device according to claim 41 wherein the compliance interrupt (detection of a cliff by sensor module 340) supersedes a maneuvering instruction provided from the main controller to instruct the one of the drive wheels for maneuver in the one of the forward or reverse directions (when the sensor module 340 detects a cliff it interrupts wheel movement.  Paragraph [0139] sensor module 340 is configured to detect drop offs in the cleaning surface, called cliffs.  Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]).  

Regarding New Claim 43, Ziegler et al. teaches:
43. (New) The autonomous surface cleaning device according to claim 42 wherein the compliance controller transmits the compliance interrupt (detection of cliff by sensor module 340) without being correspondingly instructed by the main controller to transmit the compliance interrupt (sensor module 340 obviously does not depend upon the main controller to perform its sensing and signal generation as disclosed).  

Regarding New Claim 44, Ziegler et al. teaches:
44. (New) The autonomous surface cleaning device according to claim 42 wherein the at least one drive authority (drive wheel modules 902 and 904) receiving the compliance interrupt (detection of cliff by sensor module 340) transmits a status message to the main controller to report the compliance interrupt (Paragraph [0237] - A wheel sensor associated with each drive wheel senses when a wheel pivots down and sends a signal to the master controller 300)(see discussion below).  

Ziegler discloses the transmission of a status message to the main controller in response to the detection of a cliff by the sensor module.  It seems that the sensor module transmits the status message, rather than the drive wheel modules as claimed.  It would have been obvious design choice to modify the software on the Zeigler device to have the drive wheel module communicate a status messages to the master control module since the master control module and drive wheel modules are already configured for at least one directional navigation communications with the motivation for the master controller and drive wheel modules to constantly maintain and understanding of motor status in making movement decisions.

Regarding New Claim 45, Ziegler et al. teaches:
45. (New) The autonomous surface cleaning device according to claim 16 wherein the compliance control module (sensor module 340) transmits the compliance interrupt (detection of cliff by sensor module 340) without the compliance interrupt being directly detected by the main controller (sensor module 340 obviously does not depend upon the main controller to perform its sensing and signal generation as disclosed).  

Regarding New Claim 46, Ziegler et al. teaches:
46. (New) The autonomous surface cleaning device according to claim 45 wherein the main controller determines the compliance interrupt (detection of cliff by sensor module 340) through indirect detection whereby the compliance interrupt or information associated therewith is transmitted to the main controller (master control module 300) from one of the components or subsystems, and thereby independently of the compliance control module (Paragraph [0237] - A wheel sensor associated with each drive wheel senses when a wheel pivots down and sends a signal to the master controller 300).  

Regarding New Claim 47, Ziegler et al. teaches:
47. (New) The autonomous surface cleaning device according to claim 16 wherein the compliance control module (sensor module 340) is configured to provide information to the main controller (master control module 300) and is incapable of receiving responsive information from the main controller (Paragraph [0132] – see discussion below).

Zeigler discloses in Paragraph [0132] two-way communication between the master control module 300 and each of a plurality of other robot subsystems.  It would have been obvious design choice to modify the Zeigler device to restrict the communication to being one-way communication where the sensor module is configured to provide information regarding the sensors to the master control module but the master control module does not communicate information to the sensor module with the motivation to simplify the design and software. 

As necessitated by amendment, Claims 49-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. US 2008/0155768 (hereafter Ziegler et al.) as previously presented in Claims 48 and 52 in view of design choice or common knowledge.

Regarding New Claim 49, Ziegler et al. teaches:
49. (New) The autonomous surface cleaning device according to claim 48 wherein the compliance control module (sensor module 340) is separate from the main controller (master control module 300) and transmits the compliance interrupt (detection of cliff by sensor module 340) directly to the drive system (motive transport drive subsystem 900) indirectly of the main controller (Paragraph [0237] - A wheel sensor associated with each drive wheel senses when a wheel pivots down and sends a signal to the master controller 300).  

Ziegler does not specifically disclose that the sensor module 340 is separate from the master control module 399.  Instead, Ziegler discloses in Paragraph [0139] “individual sensors may perform such functions as detecting walls and other obstacles, detecting drop offs in the cleaning surface, called cliffs, detecting dirt on the floor, detecting low battery power, detecting an empty cleaning fluid container, detecting a full waste container, measuring or detecting drive wheel velocity distance traveled or slippage, detecting nose wheel rotation or cliff drop off, detecting cleaning system problems such rotating brush stalls or vacuum system clogs, detecting inefficient cleaning, cleaning surface type, system status, temperature, and many other conditions.”  Ziegler discloses in Paragraph [0143] “many sensor elements have a local small circuit board, sometimes with a local microprocessor and/or A/D converter and the like, and these components are often sensitive to fluids and corrosion” and “the invention also contemplates that multiple circuit boards, including at least the main circuit board and one remote circuit board several inches from the main board.”  Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention that, based on the disclosure of at least the cited paragraphs, to modify at least one of the many individual sensor elements of the sensor module 340 of the Ziegler device, if necessary, to be a remote circuit board, separate from and independent of the main circuit board, that is a local small circuit board with a local microprocessor.  This modification would have been motivated by the desire to make the sensors more closely located relative to the sensors to reduce wire length.  
Ziegler does not specifically disclose that the sensor module 340 directly interrupts the drive system indirectly of the main controller, however, it would have been obvious to modify Ziegler so that the sensor module 340 is configured to directly stop the drive operation if a cliff is detected with the motivation to protect the device.

Regarding New Claim 50, Ziegler et al. teaches:
50. (New) The autonomous surface cleaning device according to claim 49 wherein: 
the drive system (motive transport drive subsystem 900) includes at least a first drive wheel and a second drive wheel (wheels of drive wheel modules 902 and 904), the first and second drive wheels being individually coupled with a motor driver (independently driven (obviously by a motor), Paragraph [0237]) and capable of being controllably driven in a forward direction and a reverse direction (advance the robot in any desired direction, Paragraph [0237]), the first drive wheel having a first forward authority (drive wheel module 902) for the forward direction and a first reverse authority for the reverse direction, the second drive wheel having a second forward authority (drive wheel module 904) for the forward direction and a second reverse authority for the reverse direction (see discussion below); 
the maneuvering instructions (Paragraph [0139] sensor module 340 is configured to detect drop offs in the cleaning surface, called cliffs.  Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]) are configured to control at least the first forward authority to drive the first wheel in the forward direction; 
the compliance interrupt (detection of cliff by sensor module 340) is configured to control the first forward authority to cease driving the first wheel in the forward direction; and 
the first forward authority transmits a status message to the main controller to indirectly report the compliance interrupt thereto (Paragraph [0237] - A wheel sensor associated with each drive wheel senses when a wheel pivots down and sends a signal to the master controller 300).  

Zeigler discloses drive wheel modules 902 and 904 that receives commands from the master controller 300 to control the wheel movement in both a forward and reverse direction.  Zeigler additionally discloses a sensor module 340 that employs a plurality of sensors that measure and detect drive wheel velocity, distance traveled, slippage, and cliffs.  In Paragraphs [0341]-[0345], Zeigler discloses the operation of the cliff detection that independently interrupts the movement controlled by the master controller 300.  Therefore, Zeigler discloses the drive wheel modules 902 and 904 that are provided authority to move in the forward and backward direction based on commands from the master controller 300 while concurrently the drive wheel modules 902 and 904 are provided authority to stop or adjust movement in the forward and backward direction when a problematic scenario is sensed.  
Ziegler does not specifically disclose that the sensor module 340 directly interrupts the drive system indirectly of the main controller, however, it would have been obvious to modify Ziegler so that the sensor module 340 is configured to directly stop the drive operation if a cliff is detected with the motivation to protect the device.
The Applicant’s term “authority” is not defined in the specification.  Paragraph [0050] appears to identify the authority as a “process type” of the general software architecture 130 for the compliance control processor 131.  Therefore, as best understood form Paragraph [0050], the authority is merely software responsible for “drive” 133 or “exposure” 134.  Paragraph [0054] states that there are multiple drive authorities provided, implying there is a structural element of the “authority”.
Unfortunately, specification does not provide clarity as what the “authority” actually is.   Therefore, the scope of the claim is unclear since it is unclear what the claim limitation “authority” actually requires.  For the purpose of Examination, the drive authority is identified as drive wheel modules 902 and 904 that are assemblies that control through the obvious inclusion of at least a wheel, motor, and motor controller to provide bidirectional movement or stoppage of movement in response to inputs from the master controller 300 and sensor module 340.

Regarding New Claim 51, Ziegler et al. teaches:
51. (New) The autonomous surface cleaning device according to claim 50 wherein the compliance interrupt (detection of cliff by sensor module 340) is configured to permit one or more of the first and second reverse authorities (drive wheel modules 902 and 904) and the second forward authority to continue correspondingly driving the first and second wheels according to the maneuvering instructions (operation that involves wheel movement to navigate away from cliff detailed in Paragraphs [0341]-[0345]).  

Regarding New Claim 53, Ziegler et al. teaches:
53. (New) The autonomous surface cleaning device according to claim 52 wherein: 
the cleaner indirectly reports the compliance interrupt (detection of cliff by sensor module 340) to the main controller with a status message, the cleaner generating the status message in response to receipt of the compliance interrupt; and 
the compliance control module is separate from the main controller and incapable of receiving information from the main controller.  

Zeigler discloses in Paragraph [0132] two-way communication between the master control module 300 and each of a plurality of other robot subsystems.  It would have been obvious design choice to modify the Zeigler device to restrict the communication to being one-way communication where the sensor module is configured to provide information regarding the sensors to the master control module but the master control module does not communicate information to the sensor module with the motivation to simplify the design and software. 

Response to Arguments
Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s amendments, filed August 19, 2022, with respect to the 35 U.S.C. 102 rejection(s) of Claims 16-24, 28, 29, 31-33, and 35 as being anticipated by Ziegler et al. US 2008/0155768 have been fully considered and overcome the previous rejection.  Therefore, the previous rejection has been withdrawn.  As necessitated by amendment new 35 U.S.C. 103 rejections of Claim 16 and 20 are made as presented.  

Rejections Under 35 U.S.C. 103
Applicant’s amendments, filed August 19, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 25-27, 30, and 34 as being taught by Ziegler et al. US 2008/0155768 have been fully considered and overcome the previous rejection due to their cancellation.  Therefore, the previous rejection has been withdrawn.  

The Applicant presented amendments that necessitated modification of the claim rejections previously presented in the non-final office action.  Instead of arguments, the Applicant highlighted areas of the specification that provided support for the amendments.  The Applicant did not provide arguments that necessitated a response from the Examiner.

The Examiner would like to highlight a couple of items for consideration.  The current rejection uses a reference Wallach et al. US 2002/0174506 filed in 2001 that employs multiple microprocessors separately located in an autonomous vacuum cleaner.  This reference provides evidence that the concept of using a main microprocessor for main device operation and at least second microprocessor to monitor and control sensors and communicate with the main microprocessor is a concept that has been common knowledge for over TWENTY years at a point in time where autonomous vacuum cleaners were rare and significantly less complex than prior art robotic cleaners commercially available today.  
It is additionally common knowledge that the communication between multiple processors can be unidirectional or bidirectional.   It would be merely design choice to elect one over the other based on the preferred configuration for the product.  Additionally, the communication path for transmitting signals is also merely design choice based on the location of the components or merely a software preference.
The Wallach et al. disclosure of multiple microprocessors implies that each are separately programmed and separately updated without affecting the other since the microprocessors are independent and are commonly updated with new software.
Regarding UL certification or UL compliant, this is not always a requirement, therefore, “does not have to be UL certified of UL compliant” is merely a preference of, or a design requirement placed upon, the design team.
Finally, for the rejections, the Examiner elected the cliff detection signal as the interrupt that results in a stoppage of movement and other claim limitations.  It would have been obvious that other sensor signals taught by Zeigler also result in a change in the driving operation, for example, a bump sensor detecting an obstacle that prevents forward movement, a wheel slippage detection, failure of a drive or agitator motor, low battery detection, etc. where the device senses data that affects intended operation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723